DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/8/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bock US 2017/0024868.

	Re claim 1, Bock discloses an image sensor pixel (300) comprising: a first photosensitive element (PD1); a second photosensitive element (PD2); a floating diffusion region (FD 314), wherein the first (PD1) and second (PD2) photosensitive elements are coupled to the floating diffusion region (FD 314); a first charge storage structure (319) coupled to the floating diffusion region; and a second charge storage structure (318) coupled directly to the second photosensitive element (PD2) (figure 3; paragraphs 31-39).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bock US 2017/0024868 in view of Lee et al. US 2019/0229138.

Re claim 10, Bock discloses all of the limitations of claim 1 above.  However, although the Bock reference discloses all of the above limitations it fails to specifically disclose that the charge storage structures may comprise a metal-insulator-metal capacitor structure.
However, Lee discloses that it is well known in the art for an image sensor to include a dual photodiode pixel circuit with metal-insulator-metal capacitors (SC) to store charges within the image sensing circuit (figure 18; paragraph 114).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a charge storage structure that comprises a metal-insulator-metal capacitor strucutre as disclosed by the Lee reference in the image sensor disclosed by the Bock reference.  Doing so would provide a means for capturing and storing image signals within an image sensor circuit to reduce noise and output images of acceptable image quality.

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.

Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Re claims 11-17, the prior art fails to teach or suggest, an image sensor having the specific configurations disclosed in claims 11-17 wherein the image sensor comprises: an array of image pixels, an image pixel in the array comprising: a first photodiode; a second photodiode nested within the first photodiode; a floating diffusion region; a first capacitor coupled to the floating diffusion region; and a second capacitor coupled to the second photodiode and coupled to the floating diffusion region.

Re claims 18-20, the prior art fails to teach or suggest, an image sensor having the specific configurations disclosed in claims 18-20 wherein the image sensor comprises: an array of image pixels, an image pixel in the array comprising: a first photodiode configured to generate a first charge; a second photodiode surrounded by the first photodiode and configured to generate a second charge; and a floating diffusion region coupled to the first and second photodiodes; and control circuitry operable to generate control signals that control the image pixel to generate a first low conversion gain signal based on the first charge, to generate a second low conversion gain signal based on the second charge, and to generate a high conversion gain signal based on the first charge.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Geurts US 2017/0324915 discloses an image sensor having nested photosensitive regions.
Hynecek US 9,602,750 discloses an image sensor including pixels with a plurality of photodiodes and feedback capacitors.


Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699